DETAILED ACTION
	The Amendment filed on 08/19/2021 has been entered. Claim(s) 23, 26, 27, 38, and 39 has/have been amended and claim(s) 1-22, 24, 25, 36, 37, 41, and 42 has/have been cancelled. Therefore, claims 23, 26-35, and 38-40 are now pending in the application.
Response to Amendment
The previous drawing objections have been partially withdrawn in light of applicant's amendments. See the remaining objections detailed below.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.
Claim Objections
Claim(s) 23 is/are objected to because of the following informalities:  
As per claim 23, at line 11, the recitation “two second pattern plates”, is understood to mean --the two second pattern plates --.  
Appropriate correction is required.
Specification
The amendment filed 08/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new figures 1-12 show the corner block elements now having rounded edges, which were previously illustrated as straight.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rounded edge” of claim 23 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 23, 26 and 38-40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (U.S. Patent No. 8,037,652).
As per claim 23, Marshall et al. teaches a T-shaped shear wall module (figure 32), comprising: a straight pattern plate (see annotated figure 32 below), two L-shaped pattern plates with a same structure (annotated figure 32), and connectors (annotated figure 32); wherein each of the two L-shaped pattern plates comprises a first pattern plate (annotated figure 32) and a second pattern plate (annotated figure 32) perpendicular to each other (annotated figure 32); in a direction perpendicular to the straight pattern plate, the two first pattern plates are arranged in parallel to each other (annotated figure 32) and both extend in a direction away from the straight pattern plate (annotated figure 32), and a plurality of the connectors are rigidly arranged between the two first pattern plates (annotated figure 32); along a direction parallel to the straight pattern plate, two second pattern plates are coplanar and extend in opposite directions (annotated figure 32), and another plurality of the connectors are rigidly arranged between the straight pattern plate and the two second pattern plates (annotated figure 32); a corner transition block (annotated figure 32) is disposed at a corner of each of the two L-shaped pattern plates (annotated figure 32); the corner transition block has a protruding surface (annotated figure 32) protruding towards the straight pattern plate (annotated figure 32); a first end of the protruding surface extends to an outer side surface of the first pattern plate (annotated figure 32); and a second end of the protruding surface extends to an outer side surface of the second pattern plate (annotated figure 32); the corner transition block comprises a first side surface 
Marshall et al. fails to disclose a side edge at an intersection between the first side surface and the second side surface is a rounded edge. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of a side edge at an intersection between the first side surface and the second side surface to be a rounded edge, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 
In addition, Marshall et al. fails to disclose a height of each first connector in a vertical direction is greater than a height of each second connector in the vertical direction. However, it would have been an obvious matter of design choice to make a height of each first connector in a vertical direction is greater than a height of each second connector in the vertical direction, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a height of each first connector in a vertical direction is greater than a height of each second connector in the vertical direction, in order to support rebar at different vertical levels in the concrete for a stronger concrete and rebar cured structure. 
As per claim 26, Marshall et al. teaches a protruding block (annotated figure 32) is provided on a top surface of the corner transition block (annotated figure 32), and a nd pattern plate and although not shown, since it is on the bottom, it is understood that it continues to the corner block in order to match the protrusion on the top surface of an attached block; annotated figure 32).
As per claim 38, Marshall et al. fails to disclose the height of the first connector in the vertical direction is twice the height of the second connector in the vertical direction. However, it would have been an obvious matter of design choice to make the height of the first connector in the vertical direction is twice the height of the second connector in the vertical direction, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the height of the first connector in the vertical direction is twice the height of the second connector in the vertical direction, in order to support rebar at different vertical levels in the concrete for a stronger concrete and rebar cured structure. 
As per claim 39, Marshall et al. teaches the upper surfaces of the first connectors and the second connectors are located in the same horizontal plane (annotated figure 32); a plurality of receiving grooves (37) are located on the upper surfaces of the first connectors (figure 4).
.
Claim(s) 27-33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (U.S. Patent No. 8,037,652) in view of Young (U.S. Patent No. 4,730,422).
As per claim 27, Marshall et al. fails to disclose a first projecting part is provided on a top of the straight pattern plate; a plurality of first inner protrusions are arranged at an inner side of the first projecting part; a plurality of first outer protrusions are arranged at an outer side of the first projecting part; a first groove matching the first projecting part, a plurality of first inner grooves matching the first inner protrusions, and a plurality of first outer grooves matching the first outer protrusions are disposed on a bottom of the straight pattern plate; a height of the first projecting parts is greater than a height of each of the first inner protrusions, and greater than a height of each of the first outer protrusions; a second projecting part is provided on a top of the L-shaped pattern plate; a plurality of second inner protrusions are arranged at an inner side of the second projecting part; a plurality of second outer protrusions are arranged at an outer side of the second projecting part; a second groove matching the second projecting part, second inner grooves matching the second inner protrusions, second outer grooves matching the second outer protrusions are disposed on a bottom of each L-shaped pattern plate; and a height of the second projecting part is greater than a height of each 
Young discloses a plastic concrete wall (abstract) comprising in combination a first / second projecting part (see annotated figure 2 below) is provided on a top of the straight pattern plate / L-shaped pattern plate (annotated figure 2); a plurality of first /second inner protrusions (annotated figure 2) are arranged at an inner side of the first / second projecting part (annotated figure 2); a plurality of first / second outer protrusions (annotated figure 2) are arranged at an outer side of the first / second projecting part (annotated figure 2); a first / second groove matching the first / second projecting part, a plurality of first / second inner grooves matching the first / second inner protrusions, and a plurality of first / second outer grooves matching the first / second outer protrusions are disposed on a bottom of the straight pattern plate / each L-shaped pattern plate (each block or section 13 has castellations 20 along its top edge or surface 21 and matching castellations along its under edge 23; col. 5, lines 25-30); a height of the first / second projecting parts is greater than a height of each of the first / second inner protrusions, and greater than a height of each of the first / second outer protrusions (annotated figure 2).
Therefore, from the teaching of Young, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wall assembly of Marshall et al. to include a first / second projecting part is provided on a top of the straight pattern plate / L-shaped pattern plate; a plurality of first /second inner protrusions are arranged at an inner side of the first / second projecting part; a plurality of first / second outer protrusions are arranged at an outer side of the first / 
As per claim 28, Marshall et al. as modified by Young discloses the first inner protrusions and the first outer protrusions are arranged to be directly opposite one to one or staggered at two sides of the first projecting part (annotated figure 2 of Young); and the second inner protrusions and the second outer protrusions are arranged to be directly opposite one to one or staggered at two sides of the second projecting part (annotated figure 2 of Young).
As per claim 29, Marshall et al. as modified by Young discloses the first inner protrusions and the first outer protrusions are arranged to be directly opposite one to one, and have a same first height (annotated figure 2 of Young); and the second inner protrusions and the second outer protrusions are arranged to be directly opposite one to one and have a same second height (annotated figure 2 of Young).
As per claim 30, Marshall et al. as modified fails to disclose a difference between the height of the first projecting part and the height of each of the first inner protrusions ranges from 3 mm to 6 mm; a difference between the height of the second projecting part and the height of each of the second inner protrusions ranges from 3 mm to 6 mm;  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein a difference between the height of the first projecting part and the height of each of the first inner protrusions ranges from 3 mm to 6 mm; a difference between the height of the second projecting part and the height of each of the second inner protrusions ranges from 3 mm to 6 mm; an interval between two adjacent first inner protrusions ranges from 55 mm to 65 mm; and an interval between two adjacent second inner protrusions ranges from 55  
As per claim 31, Marshall et al. as modified fails to disclose cross sections of the first inner protrusions, the first outer protrusions, the second inner protrusions, and the second outer protrusion are all trapezoidal in shape, and edges in vertical direction of the first inner protrusions, the first outer protrusions, the second inner protrusions, and the second outer protrusions are all rounded edges. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the cross sections of the first inner protrusions, the first outer protrusions, the second inner protrusions, and the second outer protrusion are all trapezoidal in shape, and edges in vertical direction of the first inner protrusions, the first outer protrusions, the second inner protrusions, and the second outer protrusions are all rounded edges, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cross sections of the first inner protrusions, the first outer protrusions, the second inner protrusions, and the second outer protrusion are all trapezoidal in shape, and edges in vertical direction of the first inner protrusions, the first outer protrusions, the second 
As per claim 32, Marshall et al. as modified fails to disclose H1 denotes a distance between an inner side surface of the first projecting part and an inner surface of the straight pattern plate, and H2 denotes a distance between an outer side surface of the first projecting part and an outer surface of the straight pattern plate, H1<H2; H3 denotes a distance between an inner side surface of the second projecting part and an inner side surface of the L-shaped pattern plate, and H4 denotes a distance between an outer side surface of the second projecting part and an outer side surface of the L-shaped pattern plate, H3<H4. However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape such that H1 denotes a distance between an inner side surface of the first projecting part and an inner surface of the straight pattern plate, and H2 denotes a distance between an outer side surface of the first projecting part and an outer surface of the straight pattern plate, H1<H2; H3 denotes a distance between an inner side surface of the second projecting part and an inner side surface of the L-shaped pattern plate, and H4 denotes a distance between an outer side surface of the second projecting part and an outer side surface of the L-shaped pattern plate, H3<H4, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and 
As per claim 33, Marshall et al. as modified fails to disclose H1 is in a range from 13 mm to 17 mm; H2 is in a range from 23 mm to 27 mm; H3 is in a range from 13 mm to 17 mm; and H4 is in a range from 23 mm to 27 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein H1 is in a range from 13 mm to 17 mm; H2 is in a range from 23 mm to 27 mm; H3 is in a range from 13 mm to 17 mm; and H4 is in a range from 23 mm to 27 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the . 
Claim(s) 34 and 35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (U.S. Patent No. 8,037,652) in view of Caboni (U.S. Pub. No. 2013/0295318).
As per claim 34, Marshall et al. fails to disclose a third projecting part protruding outward is provided on a first end surface of the straight pattern plate, and a cross section of the third projecting part is trumpet-shaped; a third groove matching the third projecting part is disposed on a second end surface of the straight pattern plate; a fourth projecting part protruding outward is provided on a first end surface of the L-shaped pattern plate; a cross section of the fourth projecting part is trumpet-shaped; and a fourth groove matching the fourth projecting part is disposed on a second end surface of the L-shaped pattern plate.
Caboni discloses a formwork panel (abstract) including a third / fourth projecting part (see annotated figure 6 below) protruding outward is provided on a first end surface of the straight pattern plate / L-shaped pattern plate (annotated figure 6), and a cross section of the third / fourth projecting part is trumpet-shaped (annotated figure 6); a third / fourth groove matching the third projecting part is disposed on a second end surface of the straight pattern plate / L-shaped pattern plate (annotated figure 6). 
 Therefore, from the teaching of Caboni, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 
As per claim 35, Marshall et al. fails to disclose a plurality of first dove-tail grooves are arranged at intervals on an inner surface and an outer surface of the straight pattern plate, and opening edges and inner edges of the first dove-tail grooves are all rounded edges; a plurality of second dove-tail grooves are arranged at intervals on inner side surfaces and outer side surfaces of the two L-shaped pattern plates, and opening edges and inner edges of the second dove-tail grooves are all rounded edges.
Caboni discloses a formwork panel (abstract) including a plurality of first / second dove-tail grooves (annotated figure 6) are arranged at intervals on an inner surface and an outer surface of the straight pattern plate / two L-shaped pattern plates (annotated figure 6), and opening edges and inner edges of the first / second dove-tail grooves are all rounded edges (annotated figure 6).
Therefore, from the teaching of Caboni, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wall assembly of Marshall et al. to include a plurality of first / second dove-tail grooves are arranged at intervals on an inner surface and an outer surface of the straight pattern plate / two L-shaped pattern plates, and opening edges and inner edges 

    PNG
    media_image1.png
    832
    986
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant’s argument that the structure of the corner transition block member is not taught by Marshall. However, the examiner contends that Marshall as modified discloses the claimed structure. While the physical structure is not exactly the same as what is illustrated, the examiner is reading in light of the claims rather than the specification and drawings. Applicant further discloses arguments relating to existing 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633